                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

  AMWEAR USA, Inc.,                              )
                                                 )
          Plaintiff,                             )              No. 5:20-CV-354-REW
                                                 )
  v.                                             )
                                                 )               OPINION & ORDER
  GALLS, LLC,                                    )
                                                 )
          Defendant,
                                        *** *** *** ***

        The Court considers a suite of contracts and whether a forum-selection clause controls this

suit alleging breach of an included agreement. Amwear USA, Inc., initiated the instant Complaint

against Galls, LLC, alleging breach of a Supply Agreement. See DE 1. Galls moves, pursuant to

Rule 12(b)(1), 12(b)(3), and 12(b)(6) to dismiss Amwear’s Complaint by enforcing a valid state

forum-selection clause that would locate the dispute in California. DE 15 at 7–9. In the alternative,

Galls moves to stay the proceedings generally or pursuant to the abstention doctrine in Colo. River

Water Conservation Dist. v. United States, 96 S. Ct. 1236 (1976). Id. at 9–16. The parties have

briefed the matter. DE 20; DE 21.

       In this case, Amwear has attempted to pluck one contract from a set of integrated

transactions, a set already the subject of litigation in California, and litigate that contract in

Kentucky. Galls correctly argues that, in this context and in fair review of the full circumstances,

relationships, allegations, and agreements, the forum-selection clause at issue properly binds




                                                 1
Amwear to litigate in California, resulting in dismissal of the case in this venue. The Court

GRANTS DE 15.1

    I.      BACKGROUND2

         Amwear is a public safety uniform manufacturer. DE 1 at ¶ 5. Defendant Galls is a

distributor of public safety uniforms. Id. at ¶ 6. On April 26, 2019, Galls, GRP2 Uniforms, Inc.

d/b/a Keystone Uniforms OC (“Keystone”), OGA USA, Inc. d/b/a On Guard Apparel (“On

Guard”), and Hong Li Hawkins executed a contract, the Asset Purchase Agreement (“APA”), for

the sale of all Keystone and On Guard assets to Galls. See DE 15-1 at 38–104 (APA)3. Michael

Wessner, the CEO of Galls, and Hong Li Hawkins, Owner of Keystone and President of On Guard,

signed the APA.4 DE 15-1 at 103–104 (APA). Hawkins is also “an officer and principal

shareholder” of Amwear. DE 15-1 at 4 (California Complaint ¶ 8). Amwear, Keystone, and On

Guard are “affiliates” under the APA. See, e.g., DE 1-1 at 3 (Supply Agreement (“SA”) ¶ 2(a))

(“‘Affiliate’” means any person or entity that directly or indirectly, through one or more

intermediaries, controls, is controlled by, or is under common control with, [Amwear.]”); see also




1
  Amwear ineffectively invoked the Court’s jurisdiction to begin with. Though premised on
diversity, Amwear alleges the citizenship of Galls as an entity. An LLC has the citizenship of its
members, something Amwear does not provide or allege. See Delay v. Rosenthal Collins Grp.,
LLC, 585 F.3d 1003, 1005 (6th Cir. 2009) (“The general rule is that all unincorporated entities—
of which a limited liability company is one—have the citizenship of each partner or member.”).
This glaring and facial jurisdictional flaw weakens the questioned tether between the controversy
and this Court. The party invoking jurisdiction has the burden of showing it, and Amwear stumbles
at the gate.
2
  As discussed in detail in Section II, the Court utilizes both the allegations in the Complaint and
the information provided by the parties to flesh out the factual background. The California lawsuit
is a matter of public record. DE 15-1. The May 11, 2020 letter is one Amwear referenced in the
Complaint. See DE 1 at 2; DE 15-3 (Letter).
3
  DE 15-1 contains the California complaint. For clarity, the Court cites to DE 15-1 by first
referencing the CM/ECF page number and then, if applicable, the specific document.
4
  Keystone, On Guard, and Hawkins are not parties to this action. Hawkins, however, signed the
Supply Agreement at issue on behalf of Amwear. DE 1-1 at 14.
                                                 2
DE 15-1 at 8 (California Complaint ¶ 35) (referencing the Transition Services Agreement (“TSA”)

as applying to “affiliates”); id. at 45 (APA Art. I) (“‘Affiliate’ means, with respect to any Person,

any other person controlling, controlled by or under common control with, or the parents, spouse,

lineal descendants or beneficiaries of, such Person.”); id. at 153 (TSA) (listing Amwear as a party

to the TSA). Indeed, Amwear is the party designated to receive formal notice (on behalf of

Hawkins, On Guard, and Keystone) under the APA. See DE 15-1 at 98 (APA Art. X).

       The parties signed the APA contemporaneously with numerous “contemplated

transactions[.]” See id. at 44 (APA Recitals E & F) (noting concurrent execution); id. at 46 (APA

Art. I) (defining “Contemplated Transactions”); id. at 51 (APA Art. I) (defining “Transaction

Documents” to include “the Supply Agreement”). The SA, among the other contemplated

transactions, is attached to the APA as an Exhibit. See id. at 42 (APA Table of Contents) (listing

“Exhibit H” as “Form of Supply Agreement”); id. at 175–89 (attached signed SA). The SA

provided that Galls would buy, at minimum, $4,000,000 worth of public safety equipment from

Amwear each year for five years. DE 1 at 2. The APA expressly incorporates the referenced

Exhibits “as if fully set forth herein [and further] all references to this Agreement shall be deemed

to include the Exhibits and Schedules.” DE 15-1 at 101 (APA Art. X).

       The basic thrust of the deal included a) Galls buying the assets of On Guard and Keystone

(entities controlled by Hawkins, the “Seller Stockholder”) mostly to capture the markets and

customers of same; b) On Guard and Amwear (also under Hawkins’s control) agreeing to provide

certain transition services to Galls; c) Galls agreeing to purchase a minimum quantity of product

from Amwear for a period; and d) each of On Guard, Keystone, and Amwear agreeing to certain

enduring non-competition and non-solicitation provisions.




                                                 3
       Soon after the April 26, 2019 closing, the relationship between Galls, Keystone, On Guard,

and Hawkins soured. On August 28, 2019, Keystone, On Guard, and Hawkins filed a complaint

against Galls in the Superior Court of California, Orange County. DE 15-1 at 2 (the California

Complaint). The California Complaint alleges mistake, fraud, breach of contract, and violation of

California state law. Id. The three plaintiffs seek contract reformation, injunctive and declaratory

relief, and damages. Id. at 2. Among the many targets of the suit is reformation of Exhibit G to the

APA, the TSA, an agreement to which Amwear expressly is party. DE 15-1 at 21 (California

Complaint, ¶ 91.d). The case remains pending in California state court.

       Now the Kentucky aspect. The SA between Galls and Amwear has a minimum annual

purchase requirement. Per Amwear’s federal pleading here, Galls failed to meet that duty by the

end of the first year; it only purchased $1,198,687.43 worth of public safety equipment between

April 26, 2019 and April 26, 2020, well below the agreed minimum. DE 1 at ¶¶ 7–8. Three days

after the end of the first contract year, Amwear notified Galls that it was in breach and demanded

cure. Id. On May 11, 2020, Galls responded to the demand letter, claiming that fraudulent

formation of the APA and seller breaches of the APA were the source or cause of any non-

performance by Galls under the SA. DE 1, ¶ 10 (reference to Galls’s response); see also DE 15-3

(actual response, blaming the APA sellers and Amwear, as affiliated entities, for

misrepresentations, manipulations, and other acts that induced entry into the SA and vindicated

any alleged breach).

       On August 18, 2020, Amwear filed the instant Complaint against Galls in this Court. See

DE 1. Amwear’s Complaint alleges that Amwear entered into the SA with Galls and that Galls

breached, without cure, the SA. DE 1 at ¶¶ 8–10. Galls, in reliance on the APA’s umbrella forum-




                                                 4
selection clause, moved to dismiss the Complaint or in the alternative to stay proceedings. DE 15.

Amwear responded and Galls replied. DE 20; DE 21. The matter is ripe for review.

    II.      STANDARD

          The nutshell arguments are these: Amwear sues in Kentucky to assert rights under the SA,

stating that venue is proper, indeed compelled by SA (incorporated) content. Galls seeks dismissal

by seeking to hold Amwear to the forum-selection provision of the APA, despite the fact that

Amwear is not actually an APA signatory. To Galls, this litigation necessarily implicates the

broader validity, formation, and terms of the APA. Alternatively, Galls seeks a discretionary or

abstention-based stay to let the California case resolve.

          At the outset the Court must define the proper mechanism to enforce a forum-selection

clause. Galls points to Rules “12(b)(1), 12(b)(3), 12(b)(6), or any other grounds on which this

motion should be raised” to dismiss Amwear’s Complaint. DE 15 at 1 n.1. Amwear does not

challenge any of the procedural mechanisms,5 and the parties spend little time justifying the

procedural posture. Because the procedural mechanism will determine the scope of the Court’s

review, see Fed. R. Civ. P. 12(d), the Court must determine the proper vehicle.6




5
  Amwear challenges the attachment of the documents to Galls’s motion, but only on grounds of
improper authentication. DE 20 at 1 n.1. Amwear does not, as Galls points out, challenge the actual
authenticity of the documents. Amwear also does not support this argument with caselaw
pertaining to the authentication of a public record in the motion to dismiss context. Amwear itself
authenticates and references documents from the same litigation, through an affidavit for the
attorney of record for Amwear, Keystone, On Guard, and Hawkins. See DE 20-1 at 1, 5. The Court
treats as authentic the tendered public filings and deal papers, none of which any party suggests is
inauthentic.
6
  The Court assumes, for the purposes of determining the proper standard, that the forum-selection
clause is valid. Enforcement, as a procedural matter, is a federal law question. G.C. Franchising
Sys., Inc. v. Kelly, No. 1:19-CV-49, 2021 WL 1209263, at *3 (S.D. Ohio Mar. 31, 2021) (“The
enforceability of a contract’s forum selection clause is governed by federal law, not state law.”
(citing Stewart Org., Inc. v. Ricoh Corp., 108 S. Ct. 2239, 2245 (1988))).
                                                 5
       The Supreme Court definitively ruled that 12(b)(3) is not the proper vehicle to enforce a

forum-selection clause because such a clause does not render a proper venue improper. 7 See Atl.

Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. Of Tex., 134 S. Ct. 568, 578–80 (2013). Similarly,

the Sixth Circuit recognizes that “the issue of a forum selection clause is an independent

contractual concern created by the actions of the parties, and is not linked to the inherent subject-

matter jurisdiction of the court.” Godsey v. Miller, 9 F. App’x 380, 383 (6th Cir. 2001). Thus,

12(b)(1) is not the appropriate tool. See Iron Horse Energy Servs., Inc. v. S. Concrete Prods., Inc.,

No. 2:18-cv-2554-MSN-tmp, 2019 WL 11583372, at *6 (W.D. Tenn. July 25, 2019); Nat’l Renal

All., LLC v. Gaia Healthcare Sys., No. 3:10-0872, 2010 WL 4659804, at *3 (M.D. Tenn. Nov. 9,

2010) (collecting supportive Sixth Circuit case law).

       That leaves 12(b)(6)8, “failure to state a claim upon which relief can be granted.” The

nomenclature ill-describes the motion Galls has filed: Galls simply wishes to dismiss the case

because, as it argues, the parties are subject to a state forum-selection clause that has already

produced a California proceeding. The Court is persuaded by caselaw that, in this case context,

misnomers aside, 12(b)(6) is an appropriate mechanism for enforcement of a valid forum-selection

clause. Consider first the Court’s options. The forum-selection clause at issue prevents the Court



7
  While Defendant cursorily states the Complaint should be dismissed “for improper venue,” Galls
does not further expound how venue is improper. DE 15 at 1. The request, as Galls fleshes it out,
is more properly viewed as seeking dismissal by enforcement of a forum-selection clause.
8
   Atlantic Marine provides for another alternative mechanism: the doctrine of forum non
conveniens. 134 S. Ct. at 580. This Court has the power to raise forum non conveniens sua sponte
if presented with facts that would fit comfortably within the analytical framework. See Wong v.
PartyGaming Ltd., 589 F.3d 821, 830 (6th Cir. 2009). The parties here did not brief whether forum
non conveniens would be an apt consideration. Because Sixth Circuit law allows for 12(b)(6) to
be used as a mechanism to evaluate relief to Galls, and in the interests of fairness to the parties,
the Court will not retool the arguments in the briefs to fit the forum non conveniens rubric. Cf. ACS
Transp. Sols., Inc. v. Nashville Transit Auth., No. 3:13-1337, 2014 WL 3565013, at *2 (M.D. Tenn.
July 18, 2014) (denying a Rule 12(b)(3) request and declining to sua sponte raise forum non
conveniens but allowing the defendant to re-file a motion raising the arguments).
                                                 6
from transferring the case.9 See Pope v. Atl. Coast. Line R. Co., 73 S. Ct. 749, 752 (1953) (holding

that the federal transfer statute does not allow a federal court to transfer a case to a state court).

This case began with a federal complaint, so remand is not an option either. The Court, in the face

of a request to enforce a valid forum-selection clause, then, must either exercise jurisdiction or

dismiss.

       The Sixth Circuit, before Atlantic Marine, stated in dicta that 12(b)(6) was an appropriate

mechanism to dismiss a case pursuant to a valid forum-selection clause. See Langley v. Prudential

Mortg. Cap. Co., LLC, 546 F.3d 365, 369 (6th Cir. 2008) (per curiam) (“While we would find the

forum selection clause enforceable, Defendant has not yet moved for enforcement of the clause

through either a motion to transfer venue under 28 U.S.C. § 1404(a) or a motion to dismiss under

FED. R. CIV. P. 12(b)(6) for failure to state a claim.”); see also id. at 371 (Moore, J., concurring)

(“On the other hand, when a party seeks to enforce a forum-selection clause via a properly brought

motion to dismiss, the district court may enforce the forum-selection clause by dismissing the

action.”) At least two district courts have recognized Langley’s dicta, but dismissed the mechanism

because of the tension inherent when examining venue and forum-selection clauses through a

12(b)(6) lens. See Lawson Steel, Inc. v. All State Diversified Prods., Inc., No, 1:10-cv-1750, 2010

WL 5147905, at *5 (N.D. Ohio Nov. 23, 2010) (concluding that, in a case removed from state to

federal court, Rule 12(b)(6) “is not an appropriate mechanism for a venue challenge” because of

its underlying purpose, the procedural consequences of granting such a request, and possible



9
  The parties do not discuss the effect of the forum-selection clause. In brief, the clause states that
relevant claims “shall be instituted in the State of California, and if the State of California denies
jurisdiction, then the state courts or the Federal courts located in the State of Delaware.” DE 15-1
at 97 (APA Art. X) (emphasis added). By implication, the clause points to the state courts of
California as primary, then state or federal courts in Delaware. Clearly, California has exercised
jurisdiction in the state matter Galls points to. See DE 15-1. Notwithstanding the effect of the
clause, Galls does not request transfer pursuant to 28 U.S.C. § 1404(a) anyway.
                                                  7
gamesmanship); Gouge v. Microbac Lab'ys, Inc., No. 3:11-CV-143, 2011 WL 3876919, at *3–4

(E.D. Tenn. Sept. 1, 2011) (examining Lawson and declining “to enforce the forum selection clause

in this case by way of a Rule 12(b)(6) motion”).

        Despite the conceptual tension, the Sixth Circuit and district court cases in the Circuit

continue to recognize 12(b)(6) as a proper mechanism to enforce a valid forum-selection clause,

even after Atlantic Marine. See Wilson v. 5 Choices, LLC, 776 F. App’x 320, 326 (6th Cir. 2019)

(citing Langley, 546 F.3d at 366) (“This Court has held that a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) is a permissible way to enforce forum-selection and arbitration

clauses.”); McClain v. Oasis Legal Fin., LLC, No. 3:19-CV-426-CRS, 2020 WL 520594, at *4

(W.D. Ky. Jan. 31, 2020) (finding 12(b)(6) an appropriate mechanism and, by separate order,

dismissing without prejudice); Lakeside Surfaces, Inc. v. Cambria Co., LLC, No. 1:18-cv-110,

2020 WL 1227047, at *3, *13 (W.D. Mich. March 13, 2020) (same); Johnson v. Afassco, Inc., No.

5:19-CV-2031, 2020 WL 709285, at *1, *4 (N.D. Ohio, Feb. 11, 2020) (finding 12(b)(6) an

appropriate mechanism and dismissing without prejudice.). The Court follows the supported

elastic course.

        To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007)). Courts “must construe the complaint in the light most favorable to the plaintiff

and accept all allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). Yet,

courts need not accept “legal conclusion[s] couched as [] factual allegation[s].” Papasan v. Allain,

106 S. Ct. 2932, 2944 (1986).




                                                   8
       Generally, “matters outside of the pleadings are not to be considered by a court in ruling

on a . . . motion to dismiss.” Weiner v. Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). However, the

Court may “consider other materials that are integral to the complaint, are public records, or are

otherwise appropriate for the taking of judicial notice.” Ashland, Inc. v. Oppenheimer & Co., 648

F.3d 461, 467 (6th Cir. 2011) (internal quotation marks and citation omitted). The Court may also

consider “exhibits attached to defendant’s motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. National Collegiate Athletic

Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th

Cir. 2001)).

       Here, the Complaint references only to the SA, the Vendor Agreement (“VA”), the April

29, 2020, demand letter, and the May 11, 2020, response letter. See DE 1 at ¶¶ 7–10. The

Complaint indeed attaches the SA and the VA. See DE 1-1 at 1–15 (SA); id. at 19–24 (VA). The

May 11, 2020, letter, referenced in the Complaint, was attached as an exhibit to Defendant’s

motion. See DE 15-3.

       Galls also appends, as a single exhibit, the California Complaint and its accompanying

exhibits. See DE 15-1 (including the California Complaint and the APA, a state complaint

attachment, in full). “[I]f a plaintiff references or quotes certain documents, or if public records

refute a plaintiff’s claim, a defendant may attach those documents to its motion to dismiss[,]” and

the Court can consider them without converting the motion into a Rule 56 motion for summary

judgment. In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 466 (6th Cir. 2014). “Such public records

that a court may consider include documents from other court proceedings.” Watermark Senior

Living Ret. Cmtys., Inc. v. Morrison Mgmt. Specialists, Inc., 905 F.3d 421, 425–26 (6th Cir. 2018)

(citing Buck v. Thomas M. Cooley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010)) (emphasis added).



                                                 9
          Certainly, the California Complaint and its attached exhibits (notably, the full APA) are

part of the public record. Moreover, the SA and the VA, which Amwear attaches to the instant

Complaint, are themselves attached to the APA copy appended to the California Complaint. DE

15-1 at 176–89 (SA); id. at 193–95 (VA). The integrated (substantively, temporally, and

relationally) nature of the contracts necessitates the Court’s examination of the APA. See Weiner

v. Klais & Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997) (noting that a plaintiff cannot use artful

pleading to “survive a motion to dismiss simply by failing to attach a dispositive document upon

which it relied”) abrogated on other grounds by Swierkiewicz v. Sorema N.A., 122 S. Ct. 992

(2002). The Court properly considers all documents the parties have provided and discussed in the

briefing.

   III.      ANALYSIS

          The Court turns to the merits of the motion. Galls argues that the case should be dismissed

because the parties bargained for the exclusive California forum in the APA. DE 15 at 7. The

clause states

          Except as otherwise provided in Section 7.8, any Claim arising out of or relating to
          this Agreement or the transactions contemplated hereby shall be instituted in the
          State of California, and if the State of California denies jurisdiction, then the state
          courts or the Federal courts located in the State of Delaware.

DE 15-1 at 97 (APA Art. X). Amwear concedes the validity of the forum-selection clause in the

APA. DE 20 at 5 (“True, [the forum-selection clause] applies to ‘any Claim arising out of or

relating to [the APA] or the transactions contemplated hereby[.]”). Amwear opposes the motion

by claiming that it is not subject to the APA. DE 20 at 5. Thus, the argument goes: by not being

an express party to the APA, Amwear is not bound by the APA’s forum-selection clause, the SA

exists as “a standalone contract,” and venue here is controlled by a forum-selection clause dictated

by the SA-incorporated VA. Id. at 6.

                                                    10
       There is no definitive rule in the Sixth Circuit on when a party to a contract can seek to

bind a non-party to a forum-selection clause.10 Wiedo v. Securian Life Ins. Co., No. 3:19-CV-

00097-GFVT, 2020 WL 5219536, at *6 (E.D. Ky. Sept. 1, 2020); see G.C. Franchising Sys., 2021

WL 1209263, at *3 (“[A] non-signatory to a contract may be bound by a forum selection clause in

that contract if the non-signatory is so sufficiently ‘closely related’ to the dispute that it is

foreseeable that the party will be bound.” (citing Baker v. LeBoeuf, Lamb, Leiby & Macrae, 105

F.3d 1102, 1106 (6th Cir. 1997))).

       The Sixth Circuit has hinted at approval of the Ninth Circuit’s approach to this “nuanced

issue[.]” Wiedo, 2020 WL 5219536, at *6.

       Similarly, other courts have noted that “a range of transaction participants, parties
       and non-parties should benefit from and be subject to forum selection clauses”
       where “the alleged conduct of the non-parties is so closely related to the contractual
       relationship that the forum selection clause applies to all defendants.” Manetti-
       Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 n.5 (9th Cir. 1988) (quoting
       Clinton v. Janger, 583 F. Supp. 284, 290 (N.D. Ill. 1984)).

Wilson, 776 F. App’x at 329. The court in Wilson went on to analyze the closely related conduct

of the parties, per Manetti-Farrow. Id.

       “Courts in this circuit have expanded on these principles, finding that a non-signatory to a

forum selection clause may be bound if the non-signatory is closely related to the contracting



10
   Amwear cites a Seventh Circuit case stating that this Court must pierce the corporate veil to
apply the forum-selection clause to Amwear. DE 20 at 5. The cases from the Sixth Circuit (and
several others, even the Seventh) do not require this exacting standard. The analysis does examine
corporate relatedness without the particular showing of veil piercing. See, e.g., Adams v. Raintree
Vacation Exch., LLC, 702 F.3d 436, 439–40 (7th Cir. 2012) (“A forum selection clause is
sometimes enforced by or against a company that is under common ownership (for example as
parent and subsidiary) with—that is, an affiliate of—a party to a contract containing the
clause[.]”); Aguas Lenders Recovery Grp. v. Suez, S.A., 585 F.3d 696, 701–02 (2d Cir. 2009)
(discussing a variety of theories to conclude “that the fact a party is a non-signatory to an
agreement is insufficient, standing alone, to preclude enforcement of a forum selection clause”).



                                                11
parties or dispute, such that it was foreseeable that it will be bound.” Wiedo, 2020 WL 5219536,

at *6 (quotations removed) (collecting cases). Briefly, “the question is whether, based on the

business relationship between [Keystone, On Guard, and Hawkins] and [Amwear], it is reasonable

to conclude that [Amwear] is sufficiently ‘closely related’ to the parties to the [APA] such that it

was foreseeable that it would be bound by the forum selection-clause [sic].” Id. Other courts pursue

the same approach. See, e.g., Stifel, Nicolaus & Co. v. Lac du Flambeau Band of Lake Superior

Chippewa Indians, 807 F.3d 184, 212 (7th Cir. 2015), as amended (Dec. 14, 2015) (“[W]e

reiterated that the test for whether a nonparty to a contract can enforce—and be bound by—

a forum selection clause ‘is whether the nonparty is “closely related” to the suit.’ Acknowledging

that this is a ‘vague standard,’ we noted that ‘it can be decomposed into two reasonably precise

principles’: ‘ “affiliation” and “mutuality,” ’ either of which is sufficient to allow a nonparty to

invoke a forum selection clause.” (citations omitted)); United Airlines, Inc. v. Zaman, 152 F. Supp.

3d 1041, 1054–55 (N.D. Ill. 2015) (“To be sure, non-signatories sometimes can enforce forum

selection clauses, but there must be an ‘affiliation’ or ‘mutuality’ with a contracting party[.]”).

       It is true that Amwear is not a party, by signature or title reference, to the APA. See DE 15-

1 at 38, 102–04 (APA). However, Amwear is a central and ubiquitous presence in the APA. Under

the Recitals, the APA discusses two transactions involving Amwear as a party and executed

concurrently with the APA. Id. at 44 (APA Recitals E & F). One of those transactions is the Supply

Agreement at issue; the other is the earlier-referenced TSA. Id. Further, the APA explicitly lists

Amwear and its address as the representative of the “Sellers and/or the Seller Stockholder

[Hawkins]” for purposes of any notice “required or permitted” to be provided under the APA. Id.

at 98 (APA Art. X). Both the APA and the SA have noncompetition provisions that bind the

signatories and extend such proscriptions to “affiliates”—a relationship that likely means all of the



                                                 12
connected entities would have duties under all of the relevant documents. DE 15-1 at 87 (APA

Art. VII); DE 1-1 at 2–3 (SA ¶ 2(a)). The SA extends Amwear’s indemnity duty to pre-closing

claims against On Guard. DE 1-1 at 11 (SA ¶ 12(a)).

       More critically, the APA wholly incorporates the SA into the APA, such that the SA is part

of the APA. The APA lists the SA as an Exhibit and attaches it. DE 15-1 at 42 (APA Table of

Contents), 176 (SA). The APA proclaims that “the Exhibits and Schedules are a part of this

Agreement as if fully set forth herein and all references to this Agreement shall be deemed to

include the Exhibits and Schedules.” Id. at 101 (APA Art. X). Amwear’s representation that the

SA is a “standalone document[,]” DE 20 at 6, is simply incorrect on this record. The SA was one

in an interlocking set of transactions that comprised the full transaction for the Galls asset purchase.

Amwear was integral to and at the table for the full set of negotiated steps.

       Galls cites and correctly notes that Fultz & Son, Inc. v. Browning-Ferris Indus. of Ohio,

Inc., No. 3:12CV53, 2017 WL 2378170, at *1–*2 (N.D. Ohio June 1, 2017) is instructive to the

Court’s contract analysis. There, the court reviewed an “Asset Purchase Agreement” that stated

that “[a]ll Exhibits . . . attached hereto . . . are by this reference incorporated herein and made a

part hereof for all purposes as if fully set forth herein.”11 Fultz & Son, Inc., 2017 WL 2378170, at

*2. The court concluded12 that “[b]y operation of the incorporation clause, then, the Supply



11
   Amwear attempts to distinguish by denying a similar incorporation clause was present. DE 20
at 5. Amwear, however, erroneously points to just the forum-selection clause’s reference to “any
Claim arising out of or relating to this Agreement or the transactions contemplated hereby” without
referring to the explicit incorporation section. Id. In doing so, Amwear also directly concedes the
applicability of the forum-selection clause to the contemplated transactions. Id. (“True, it applies
to ‘any Claim arising out of or relating to [the APA] or the transactions contemplated hereby[.]’”).
12
   Amwear further attempts to distinguish the case by claiming that the “[a]dditional language in
the Supply Agreement” in Fultz & Son is not present in the Supply Agreement here. DE 20 at 6.
Factually, Amwear is correct; the Supply Agreement in Fultz & Son included cross-talking
language between the Exhibit and the Asset Purchase Agreement. 2017 WL 2378170 at *2. By the
court’s own language, though, the incorporation clause’s effect controlled the holding and the
                                                  13
Agreement became ‘part’ of the Asset Purchase Agreement” and the Asset Purchase Agreement’s

forum-selection clause applied “for all purposes[.]” Id. So too here. The SA is “a part of [the APA]

as if fully set forth” within, and any reference to the APA “shall be deemed to include the [SA].”

DE 15-1 at 101 (APA Art. X).

       Finally, the incorporation conclusion mandates that the forum-selection clause of the APA

control the SA and its VA. “[A]ny Claim arising out of or relating to this Agreement or the

transactions contemplated hereby shall be instituted in the State of California[.]” DE 15-1 at 97

(APA Art. X). The forum-selection clause applies in two regards. First, by referring to “this

Agreement,” as previously discussed, the forum-selection clause directly includes, by

incorporation, the SA. Second, “the transactions contemplated hereby” is defined in the APA to

include the SA. See DE 15-1 at 46 (APA Art. I) (defining “Contemplated Transactions” as “the

transactions contemplated by the Transaction Documents”); id. at 51 (APA Art. I) (defining

“Transaction Documents” as including “the Supply Agreement”). The SA is within the APA and

is a contemplated transaction. Amwear’s collection efforts under the SA clearly fall within the

scope of the forum-selection clause.

       Amwear’s main argument against the cascading effect of the APA’s forum-selection clause

is that the SA is a standalone document that points to the attached VA (which itself has something

of a forum clause). DE 20 at 6–7. Amwear notes that the SA fills in non-conflicting terms with the

terms in the VA, attached as an exhibit to the SA. See DE 1-1 at 5 (SA ¶ 6) (“Except where




additional language simply “supports [the] interpretation” the court already reached. Id. In other
words, the supporting language analysis is dicta. See Freed v. Thomas, 976 F.3d 729, 738 (6th Cir.
2020) (“And dictum is anything ‘not necessary to the determination of the issue[.]”) (quoting
United States v. Swanson, 341 F.3d 524, 530 (6th Cir. 2003). While there is no similar support in
this APA and SA, the absence does not change the conclusion that the SA is fully incorporated by
the APA.
                                                14
expressly in conflict with the terms and conditions of this Agreement, the Galls, LLC Vender

Agreement between the Parties . . . shall govern this Agreement.”). The VA includes a forum-

selection clause pointing to “the state and federal courts located in Fayette County, Kentucky[.]”

Id. at 21 (VA ¶ 27). Amwear concludes “the Supply Agreement actually says . . . the provisions of

the Vendor Agreement are superseded to the extent they conflict with the Supply Agreement, not

the APA” and thus “the Supply Agreement has its own forum-selection clause that clearly dictates

that this case by [sic] brought in the Eastern District of Kentucky[.]” DE 20 at 2 (emphasis in

original).

        The Court disagrees, for several reasons. First, the VA is unsigned and evidently was not

separately consummated. DE 1-1 at 21 (VA). The SA references the VA “between the Parties,”

but no executed document exists in the record. Id. at 5 (SA ¶ 6). Further, the VA provision (DE 1-

1 at 21 (VA ¶ 27)) purports to address claims under the VA. It is not clear to the Court how that

circumscribed scope would impact a broader dispute if mapped onto the main SA. Finally, of

course, the Court treats Amwear as functionally an APA party. As such, the APA would control

over the second-level, awkwardly incorporated venue term from the Galls boilerplate form.

        In the end, the Court’s decision here simply recognizes the commercial and economic

realities of the transactional events from April 26, 2019. A court “considering this question of

whether a non-signatory may be bound by a forum selection clause take a common sense, totality

of the circumstances approach that essentially inquires into whether, in light of those

circumstances, it is fair and reasonable to bind a non-party to the forum selection clause.” G.C.

Franchising, 2021 WL 1209263, at *3 (quoting Regions Bank v. Wyndham Hotel Mgmt., Inc., No.

3:09-1054, 2010 WL 908753, at *6 (M.D. Tenn. Mar. 12, 2010) (emphasis added)). Here, Amwear

(through common or shared ownership or control) has close ties with On Guard and Keystone.



                                               15
Hawkins directs the operations of each entity. Amwear was itself a titular party to two of the

contemplated transactions, and it would have affiliate limitations with respect to duties both in the

APA and the SA. Amwear was the sole and explicit designated notice recipient, per the APA, for

all of the selling parties. The closing for all of the documents occurred simultaneously, and the

transactions were all component parts of one deal, what courts have called “a cohesive contractual

scheme,” United Airlines, 152 F. Supp. 3d at 1055, or “pieces of a jigsaw puzzle.” Am. Patriot Ins.

Agy v. Mut. Risk. Mgmt., Ltd., 364 F.3d 884, 888-89 (7th Cir. 2004).

           Finally, the conduct alleged—that behavior by Amwear and the selling entities induced

formation of the SA and prompted or explained any SA breach, directly implicates allegations in

the California litigation, along with the assertions raised by Galls in its defensive pre-suit letter in

this case. The SA complaint begets questions about its formation and its relationship to the broader

deal. Galls seems to concede it did not order enough uniforms; the reasons for the deficiency, and

allegations pertaining to those reasons, is the same subject matter directly addressed within the

APA and the California litigation scope. It is quite foreseeable and fair for Amwear, a California

entity, to litigate these SA issues in the same California forum. Indeed, because of the APA, that

likely is the only forum that can entertain all of the involved parties and associated claims.

     IV.      CONCLUSION

           Accordingly, the Court GRANTS DE 15, and dismisses the case without prejudice.13 The

Court will enter a separate effectuating Judgment.




13
   The Court thus does not reach the issue of a discretionary stay or whether Galls can meet the
rigorous Colorado River abstention requirements.
                                                  16
This the 18th day of May, 2021.




                                  17
